Title: To Alexander Hamilton from John F. Hamtramck, 19 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander



Private
Pitts Burgh December the 19th. 1799
Dear General
I have the honour to acknowledge your letter of the 4th Inst. Respecting my observations on the ignorance of Some Officers in the Old Regiments, I meant it Only as a Retrospective View of the many Bad appointments which have been made for some years past, the most of whom we have got Clear of. I have my Self last Indian war, made a Number quit the Service, and last Spring I Compelled a new Subaltern of the 1st Regt. who Could hardly write his name to Resign.
It was also figurative, and meant to Convey the want of that necessary education without which it Can not be said that an Officer can well do the Duties of his profession, and Consequently exposes more or less the Service to suffer, as pr. Example the Staff Officers of the 1st Regiment Remaining so long incompleat. I do not Believe that there is an officer but Knows his A.B.C, and how to Sign his name, but in my opinion an Officer Should be Capable of Communicating his Ideas on paper with Some degree of Correctness, (which is Certainly not the Case) or be able to read an Order on parade without Spelling.
I took the liberty last winter of writing you on the Subject of a promotion that might in the event be injurious to me, and your promised patronage Contained in your answer, was received with a heart full of gratitude, But if twenty years Service has any Claim, a Brevet for a Brigadier (if it Could be obtained) would be an honorable Reward for my long Service and a gratifying testimony of my possessing the Confidence of the President, and perhaps would not interfere with my Regimental Appointment the whole of which is submitted to your Consideration. I have the honor to be Sir with very great Solicitude for your health and happiness your Most obedient and Very humble Servant

J F Hamtramck
Major Gen. Hamilton

